Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Preliminary Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Under Rule 14a-12 SAKS INCORPORATED (Name of Registrant as Specified in Its Charter) P. Schoenfeld Asset Management LP P. Schoenfeld Asset Management GP LLC Peter Schoenfeld PSAM Texas Master Fund Ltd. PSAM Texas Fund Limited PSAM Texas Fund L.P. Synapse IV LLC PSAM WorldArb Master Fund Ltd. PSAM WorldArb Fund Limited PSAM WorldArb Partners L.P. WSCI Limited Partnership Synapse I LLC Spartan Partners L.P. (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 2009 Annual Meeting of the Shareholders of Saks Inc. Proxy Statement of P. Schoenfeld Asset Management LP P. Schoenfeld Asset Management GP LLC Peter Schoenfeld PSAM Texas Master Fund Ltd. PSAM Texas Fund Limited PSAM Texas Fund L.P. Synapse IV LLC PSAM WorldArb Master Fund Ltd. PSAM WorldArb Fund Limited PSAM WorldArb Partners L.P. WSCI Limited Partnership Synapse I LLC Spartan Partners L.P. PLEASE SIGN, DATE AND MAIL THE ENCLOSED GOLD PROXY CARD TODAY Dear Fellow Saks Shareholder, This proxy statement and the enclosed GOLD proxy card are being furnished to shareholders of Saks Inc. (Saks) in connection with the solicitation of proxies by P. Schoenfeld Asset Management LP (PSAM) and other Participants (as defined below) in this solicitation to be used at the 2009 annual meeting of shareholders of Saks, including any adjournments or postponements thereof and any meeting held in lieu thereof (the Annual Meeting). Saks has announced that the Annual Meeting will be held at the 11:30 a.m. Eastern Time, on Wednesday, June 3, 2009, at the Willard Intercontinental located at 1401 Pennsylvania Avenue, NW, Washington, D.C. 20004-1010. This Proxy Statement and the GOLD proxy card are first being furnished to Saks shareholders on or about April , 2009. PSAM and the entities listed under the heading each of which is considered a participant in this solicitation (collectively, the Participants) are beneficial owners of an aggregate of 2,137,365 shares of common stock of Saks, representing approximately 1.5% of outstanding Saks common shares. PSAM is seeking your support at the Annual Meeting for the following: 1. To withhold votes for the re-election of C. Warren Neel to the Board 2. To approve a proposal from PSAM that requests that Board take the steps necessary to declassify the board of directors and establish the annual election of all directors (the Declassification Proposal) 3. To approve a proposal from the New England Carpenters Pension Fund that requests that the Board initiate the appropriate process to amend the certificate of incorporation to require directors to be elected by a majority of votes cast in the election of directors (the Majority Voting Proposal) According to Saks Proxy Statement, Saks also is soliciting votes regarding the following proposals that will be presented at the Annual Meeting for consideration by shareholders. With the exception of the shareholder proposal to allow cumulative voting in the election of directors, PSAM does not object to these proposals, which appear as Proposals No. 4, 5 and 6 on the enclosed GOLD proxy card. 4. A shareholder proposal to allow cumulative voting in the election of directors (the Cumulative Voting Proposal) 5. A proposal to adopt the Saks Incorporated 2009 Long-Term Incentive Plan 6. A proposal to ratify the selection of PricewaterhouseCoopers LLP as Saks independent auditors for the fiscal year ending January 30, 2010 Please note that the above-mentioned proposals are set forth in our proxy statement in a different order than they are presented in Saks proxy statement. WE URGE YOU NOT TO SIGN ANY WHITE PROXY CARD SENT TO YOU BY SAKS. EVEN IF YOU DO SO, YOU MAY REVOKE YOUR PREVIOUSLY SIGNED PROXY CARD BY USING THE ENCLOSED GOLD PROXY CARD TO VOTE BY TELEPHONE OR THE INTERNET OR BY SIGNING, DATING AND RETURNING 2 THE ENCLOSED GOLD PROXY CARD IN THE POSTAGE-PAID ENVELOPE PROVIDED. ONLY YOUR LATEST-DATED VOTE COUNTS! SHAREHOLDERS AS OF THE RECORD DATE ARE URGED TO SUBMIT A GOLD PROXY CARD EVEN IF YOUR COMMON SHARES WERE SOLD AFTER THE RECORD DATE. Thank you for your support, /s/ Peter Schoenfeld Peter Schoenfeld 3 IMPORTANT NOTICE REGARDING THE SAKS ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 3, 2009 The proxy materials are available at www.sec.gov. PSAM SOLICITATION PSAM and the other Participants in this solicitation intend to vote all of the Shares that they are entitled to vote, including proxies solicited by these proxy materials, as follows: (i) WITHHOLD votes for the election of Mr. Neel to the board of directors and FOR the election of Saks nominees to the board of directors (the Management Nominees), except for Mr. Neel, (ii) FOR the Declassification Proposal, (iii) FOR the Majority Voting Proposal, (iv) AGAINST the Cumulative Voting Proposal, (v) FOR the approval of the Saks Incorporated Long-Term Incentive Plan, and (vi) FOR the ratification of the appointment of PricewaterhouseCoopers LLP. PSAM has requested no-action relief from the staff of the SEC to enable PSAM to solicit proxies to withhold votes from Mr. Neel and vote for the other Management Nominees. If PSAM does not receive this no-action relief, PSAM intends to amend this proxy statement to eliminate any solicitation of votes for nominees to the Board. HOW TO VOTE Saks has disclosed that the record date for determining shareholders entitled to notice of and to vote at the 2008 Annual Meeting is April 6, 2009 (the Record Date). Holders of Saks common shares, $0.10 per value per share (the Shares), at the close of business on the Record Date are entitled to vote at the 2009 Annual Meeting. According to Saks, as of the Record Date, there were 144,389,299 Shares outstanding and entitled to vote at the Annual Meeting. Your vote is important, no matter how many Shares you own. PSAM urges you to sign, date and return the enclosed GOLD proxy card today. If your Shares are registered in your own name, please sign and date the enclosed GOLD proxy card and return it to PSAM, c/o MacKenzie Partners, in the enclosed envelope today. If your Shares are held in a brokerage account or bank, you are considered the beneficial owner of the Shares, and these proxy materials, together with a GOLD voting instruction form, are being forwarded to you by your broker or bank. As a beneficial owner, you must instruct your broker, trustee or other representative how to vote. Your broker cannot vote your Shares on your behalf without your instructions. Registered shareholders, and depending upon their broker or custodian, beneficial owners of Shares held in a brokerage account or bank, may be able to vote either by toll-free telephone or by the Internet. Please refer to the enclosed voting form for instructions on how to vote electronically. You may also vote by signing, dating and returning the enclosed voting form. 4 If your Shares are held through any Saks employee benefit plan, you will receive a separate voting instruction form to instruct the plans trustee (the Trustee) as to how to vote your Shares. Please follow the voting directions provided by the Trustee to properly submit your voting instructions. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from Saks. Even if you return Saks proxy card marked withhold as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to PSAM. Please make certain that the latest dated proxy card you return is the GOLD proxy card. If you have any questions or require any assistance with your vote, please contact MacKenzie Partners, which is assisting us, at its address and toll-free number listed below. If you have any questions, require assistance in voting your GOLD proxy card, or need additional copies of PSAMs proxy materials, please call MacKenzie Partners at the phone numbers listed below. 105 Madison Avenue New York, NY 10016 proxy@mackenziepartners.com (212) 929-5500 (Call Collect) or TOLL-FREE (800) 322-2885 THIS SOLICITATION IS BEING MADE BY PSAM AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OR MANAGEMENT OF SAKS, THE NEW ENGLAND CARPENTERS PENSION FUND OR EVELYN Y. DAVIS. PSAM IS NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING. SHOULD OTHER MATTERS THAT PSAM IS NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED GOLD PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. 5 MATTERS TO BE CONSIDERED AT THE ANNUAL MEETING The following is a summary of the matters to be considered at the Annual Meeting. Please note that the order of proposals to be voted upon does not match the ordering in Saks proxy materials. PROPOSAL NO. 1 ELECTION OF DIRECTORS PSAM is soliciting shareholders to withhold their vote for the re-election of Mr. Neel to the Board, in order to send a strong message to the Board that shareholders are dissatisfied with the Boards record on corporate governance. In recent years, many large corporations have eliminated their classified boards or adopted some form of majority voting election standard for directors. For reasons described under Proposal 2 and Proposal 3, below, PSAM believes that the elimination of the classified board and institution of majority voting are in the best interests of shareholders, and PSAM believes that the Board should have made these changes or recommended these changes to shareholders on its own initiative by now. PSAM also believes that Mr. Neel, as a member of the Corporate Governance Committee and the director of an institute on corporate governance, should be one of the Boards leaders on corporate governance, and that a large withhold vote against Mr. Neel would be an effective way for shareholders to express dissatisfaction with the Boards record on corporate governance. PSAM has requested no-action relief from the staff of the SEC to enable PSAM to solicit proxies to withhold votes from Mr. Neel and vote for the other Management Nominees. If PSAM does not receive this no-action relief, PSAM intends to amend this proxy statement to eliminate any solicitation of votes for nominees to the Board. PROPOSAL NO. 2 SHAREHOLDER PROPOSAL THAT THE BOARD TAKE THE STEPS NECESSARY TO DECLASSIFY THE BOARD OF DIRECTORS AND ESTABLISH THE ANNUAL ELECTION OF ALL DIRECTORS. PSAM believes that Saks should eliminate its classified board of directors. A fundamental tenet of corporate governance is that shareholders should be able to hold directors accountable for their performance and the performance of the executives they appoint. PSAM believes that Saks classified board prevents shareholders from exercising this right with respect to two-thirds of Saks directors in any year. PSAM believes that corporate governance best practices now include the annual election of directors and that there is a beneficial trend among large corporations, including major retailers, to eliminate the classified board. PROPOSAL NO. 3 SHAREHOLDER PROPOSAL THAT THE BOARD TAKE THE STEPS NECESSARY TO AMEND THE CERTIFICATE OF INCORPORATION TO REQUIRE DIRECTORS TO BE ELECTED BY A MAJORITY OF VOTES CAST IN THE ELECTION OF DIRECTORS PSAM supports the Majority Voting Proposal submitted by the New England Carpenters Pension Fund. This proposal requests that the Board initiate the appropriate process to amend Saks certificate of incorporation to provide that directors nominees shall be elected by the affirmative vote of the majority of votes cast at an annual meeting of the shareholders, with a plurality vote standard retained for contested elections. PSAM believes that Saks should adopt a majority voting standard in uncontested elections of directors. Saks current plurality election policy allows a director to retain his or her seat on the Board even if he or she was elected with as few as one affirmative vote and a substantial majority of votes cast were withheld from the nominee. Forms of majority voting and mandatory resignation policies have been adopted by many companies in recent years. PSAM believes that majority voting and mandatory resignation policies have become basic good governance practices and is disappointed that the Board has not already adopted a majority voting policy requiring directors to be elected by a majority of votes cast in the election of directors. 6 OTHER MATTERS TO BE CONSIDERED AT THE ANNUAL MEETING According to Saks Proxy Statement, Saks shareholders also will be asked to vote on the Cumulative Voting Proposal, the adoption of the Saks Incorporated 2009 Long-Term Incentive Plan, and the ratification of the selection of PricewaterhouseCoopers LLP as Saks independent registered public accounting firm. Please refer to Saks Proxy Statement for a more detailed discussion of these proposals. These proposals are outlined in summary form below. PROPOSAL NO. 4 SHAREHOLDER PROPOSAL THAT THE BOARD TAKE THE NECESSARY STEPS TO PROVIDE FOR CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS At the 2009 Annual Meeting, shareholders will be asked on vote on a shareholder proposal regarding cumulative voting in the election of directors. This proposal requests the Board to take the necessary steps to provide for cumulative voting in the election of directors. Saks Board recommended a vote against this proposal. PSAM does not object to the Boards position opposing this proposal and intends to vote against it. PROPOSAL NO. 5 ADOPTION OF THE SAKS INCORPORATED 2009 LONG-TERM INCENTIVE PLAN As discussed in further detail in Saks proxy statement, the Board is seeking approval of the adoption of the Saks Incorporated 2009 Long-Term Incentive Plan. We do not object to adoption of the Saks Incorporated 2009 Long-Term Incentive Plan. PROPOSAL NO. 6 PROPOSAL TO RATIFY THE SELECTION OF INDEPENDENT AUDITORS As discussed in further detail in Saks proxy statement, the Audit Committee of the Board has engaged PricewaterhouseCoopers LLP as Saks independent auditor for 2009. The Audit Committee has submitted this proposal to shareholders for ratification as a corporate governance practice. We do not object to the ratification of the appointment of PricewaterhouseCoopers LLP as Saksindependent auditors for 2009. VOTING AND PROXY PROCEDURES Only shareholders of record on the Record Date will be entitled to notice of and to vote at the Annual Meeting. Each Share is entitled to one vote. Shareholders who sell Shares before the Record Date (or acquire them without voting rights after the Record Date) may not vote such Shares. Shareholders of record on the Record Date will retain their voting rights in connection with the Annual Meeting even if they sell such Shares after the Record Date. Based on publicly available information, PSAM believes that the only outstanding class of securities of Saks entitled to vote at the Annual Meeting is the Shares. Shares represented by properly executed GOLD proxy cards will be voted at the Annual Meeting as marked and, in the absence of specific instructions, will be voted FOR all the Management nominees except C. 7 Warren Neel, FOR the Declassification Proposal, FOR the Majority Voting Proposal, AGAINST the Cumulative Voting Proposal, FOR adoption of the Incentive Plan and FOR ratification of the appointment of PricewaterhouseCoopers LLP. This proxy will revoke any previously executed proxy with respect to all proposals. The PSAM proxy includes authority to vote for all Saks Nominees except Mr. Neel.
